709 S.E.2d 929 (2011)
STATE
v.
David E. POOLE.
No. 93P11-1.
Supreme Court of North Carolina.
June 21, 2011.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.
David E. Poole, Swan Quarter, for Poole, David E.
Edward W. Grannis, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 10th of March 2011 by Defendant to Appoint Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 15th of June 2011."